Motion Granted; Abatement Order filed January 3, 2017.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-16-00115-CV
                                   ____________

                   AC PLASTIQUES USA, LLC, Appellant

                                        V.

             JAMES CONSTRUCTION GROUP, LLC, Appellee


                   On Appeal from the 334th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2014-72717

                            ABATEMENT ORDER

      On December 19, 2016, appellant notified this court that the trial court signed
an order dismissing appellee James Construction Group’s claims against appellant
AC Plastiques USA. Appellant requested that the appeal be abated to determine
whether this appeal is moot. Appellee does not oppose appellant’s motion. The
motion is granted. Accordingly, we issue the following order.
      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until January 18, 2017. The appeal will be reinstated on this court’s
active docket at that time, or when the parties file a motion to dismiss the appeal or
other dispositive motion. The court will also consider an appropriate motion to
reinstate the appeal filed by either party, or the court may reinstate the appeal on its
own motion.



                                        PER CURIAM



Panel consists of Chief Justice Frost and Justices Busby and Brown.